



Exhibit 10.1
exhibit101dagostinoof_image1.jpg [exhibit101dagostinoof_image1.jpg]
T H E W A Y T O P A Y™


November 8, 2013 Vin D'Agostino
Dear Vin,
VeriFone, Inc. ("VeriFone") is pleased to offer you the exempt position of SVP,
Global Business Development, overseeing VeriFone's global business development
activities and reporting to VeriFone's EVP Corporate Development & General
Counsel. VeriFone may withdraw the offer set forth in this letter at any time
prior to your acceptance for any reason. All figures herein are in USD.
Your employment will commence as of January 6, 2014, unless otherwise agreed
upon.
You will be based in VeriFone's San Jose, California and New York City, New York
office, with a starting annual salary of $360,000.00. You will also be eligible
for an annual fiscal year target bonus of $240,000.00 based on the achievement
of certain company-wide corporate financial performance objectives and your
business unit and/or functional area corporate objectives, as set by the
VeriFone Board of Directors, the VeriFone CEO and your manager, all per the
terms of the VeriFone VIPOR bonus policy. The bonus target is prorated for any
partial fiscal year that you are employed with us (e.g. for fiscal 2014) and you
will not be eligible for any bonus payment if you are not employed by VeriFone
at the end of the relevant measurement period for such bonus payment. Further
and pursuant to VeriFone's standard award grant, valuation and 4-year vesting
policies, upon the first anniversary of your new hire grant you will receive a
refresh equity award of $350,000, equally split between restricted stock unit
and stock option awards. You shall be eligible for future equity awards as
determined in the sole discretion of the compensation committee of the VeriFone
board of directors.
In addition, you shall receive an initial new hire equity award with a value of
$750,000, equally split between restricted stock units and stock option awards.
The equity awards shall vest pursuant to VeriFone's standard vesting policy,
provided that you continue to be employed by VeriFone on the applicable vesting
date. The award will be subject to the terms and conditions of the applicable
VeriFone stock plan and VeriFone equity award grant agreement under which the
award is granted.
In addition to your salary, you and your qualified dependents will be eligible
to receive customary employee benefits that VeriFone provides to employees in
comparable positions as the position being offered to you. Most of these
benefits take effect on your first day of employment with VeriFone. These
comprehensive benefits include medical, dental, life, and disability plans. With
a few restrictions and eligibility requirements, additional benefits include:


•
Paid Company Holidays

•
Paid Flexible Time Off (FTO)

•
401(k) Retirement, Savings, and Investment Plan






--------------------------------------------------------------------------------




•
Education Reimbursement Plan



VeriFone desires to attract and retain individuals who meet our high standards
of performance and conduct. However, VeriFone cannot guarantee that you will be
employed for any specific length of time. Except as provided herein, your
employment will be at will, and may be terminated at any time by either you or
VeriFone. We will work closely with you to ensure that you understand our
performance and productivity expectations. Please note that VeriFone may modify
the terms, conditions, duties, compensation and benefits associated with your
employment at any time in its sole discretion.
As a VeriFone employee, you will be expected to abide by VeriFone's policies and
procedures which are posted on our internal company website. Acceptance of
employment with VeriFone will indicate your agreement to be bound by all terms
of VeriFone's policies and procedures. In the event of any dispute or claim
relating to or arising out of this agreement, our employment relationship, or
the termination of our employment relationship (including, but not limited to,
any claims of wrongful termination or age, gender, disability, race, or other
discrimination or harassment), you and VeriFone agree that all such disputes and
claims shall be fully, finally, and exclusively resolved by binding arbitration
conducted by the American Arbitration Association ("AAA") in Santa Clara County,
California (unless we mutually agree to a different location). You and the
VeriFone each expressly waive their respective rights to have such disputes
tried by a court or jury. The arbitration will be conducted by a single
arbitrator appointed by the AAA in accordance with the AAA's then-current rules
for the resolution of employment disputes, which can be reviewed at www.adr.org.
With respect to any disputes that arise out of or relating to the employment
period through March 31, 2016, VeriFone will pay or reimburse any reasonable
expenses, including reasonable attorney's fees, you incur as a result of any
such disputes so long as you prevail on at least one material issue in the
dispute.
In your work for VeriFone, you will be expected not to use or disclose any
confidential information, including, but not limited to, trade secrets of any
former employer or other person to whom you ·have an obligation of
confidentiality. Rather, you will be expected to use only that information which
is generally known and used by persons with training and experience comparable
to your own, which is common knowledge in the industry, which is otherwise
legally in the public domain, or which is otherwise provided or developed by
VeriFone. You agree that you will not bring onto VeriFone's premises any
unpublished documents or property belonging to any former employer or other
person to whom you have an obligation of confidentiality. You represent that you
have disclosed to VeriFone any contract you have signed that may restrict your
activities on behalf of VeriFone.
As a condition of employment, you must also comply with the enclosed Patent and
Confidential Information Agreement, which prohibits unauthorized use or
disclosure of VeriFone proprietary information. Please sign and return this
document along with the signed offer letter.
This offer is contingent upon successful completion of a background
investigation including criminal history and identity check and subject to your
submission of an I-9 form and satisfactory documentation regarding your
identification and right to work in the United States, no later than three
working days after your employment begins.
Please indicate your acknowledgment and acceptance of the offer set forth in
this letter by signing, dating, and returning a signed copy of this offer
letter, together with a signed copy of the enclosed Patent and Confidential
Information Agreement, to me no later than 5:00pm Pacific time on November 12,
2013 (if not so returned by that date, this offer will expire).





--------------------------------------------------------------------------------







    
Vin, we look forward to having you as a member of the VeriFone team and to
developing a mutually beneficial working relationship.


Sincerely,
/s/ Paul Galant


Paul Galant
Chief Executive Officer
VeriFone, Inc.




Acknowledged and Accepted by:


/s/ Vin D’Agostino                            11/11/13
Date



